  Case 17-15223         Doc 48     Filed 10/02/18 Entered 10/02/18 11:56:20              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-15223
         LAJANIA MICHELLE LENOIR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/16/2017.

         2) The plan was confirmed on 08/07/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/20/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-15223       Doc 48        Filed 10/02/18 Entered 10/02/18 11:56:20                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $18,356.00
       Less amount refunded to debtor                          $1,805.36

NET RECEIPTS:                                                                                   $16,550.64


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,095.68
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $819.36
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,915.04

Attorney fees paid and disclosed by debtor:                  $904.32


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE CHRIST MEDICAL CENTE    Unsecured     11,018.00            NA              NA            0.00       0.00
AMERICAN COLLECTION              Unsecured         279.00           NA              NA            0.00       0.00
AMERICAN CREDIT ACCEPTANCE       Unsecured      2,000.00            NA              NA            0.00       0.00
AMERICAN CREDIT ACCEPTANCE       Secured        1,000.00       4,564.27        4,564.27           0.00       0.00
AMERICASH LOANS LLC              Unsecured      1,288.00       1,237.89        1,237.89           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         485.45          485.45           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         811.40          811.40           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         602.15          602.15           0.00       0.00
BANK OF AMERICA                  Unsecured         100.00           NA              NA            0.00       0.00
BRENDAN FINANCIAL CO             Unsecured     96,000.00            NA              NA            0.00       0.00
BRENDAN FINANCIAL CO             Secured      103,000.00    119,739.00       119,739.00     12,635.60        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,210.00       1,423.95        1,423.95           0.00       0.00
COMCAST                          Unsecured      1,159.00            NA              NA            0.00       0.00
Convergent                       Unsecured         671.00           NA              NA            0.00       0.00
DEUTSCHE BANK NATIONAL           Secured      143,000.00    105,032.26       108,737.71           0.00       0.00
DEUTSCHE BANK NATIONAL           Unsecured            NA            NA         3,705.45           0.00       0.00
DEUTSCHE BANK NATIONAL           Secured              NA       3,705.45        3,705.45           0.00       0.00
DEVON FINANCIAL SERVICE          Unsecured            NA         907.53          907.53           0.00       0.00
DIRECTV                          Unsecured         732.00           NA              NA            0.00       0.00
FAST CASH ADVANCE                Unsecured         791.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         470.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured          75.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         200.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00           NA              NA            0.00       0.00
NAPERVILLE FERTILITY CTR         Unsecured         128.00           NA              NA            0.00       0.00
NUMARK CREDIT UNION              Unsecured      1,168.00            NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT       Unsecured      1,000.00            NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT       Unsecured            NA     13,437.30        13,437.30           0.00       0.00
PENNY LANE SCHOOLS               Unsecured         345.00           NA              NA            0.00       0.00
PREMIER BANK CARD                Unsecured         384.00           NA              NA            0.00       0.00
RAC ACCESSORIES                  Unsecured          75.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-15223      Doc 48       Filed 10/02/18 Entered 10/02/18 11:56:20                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
RADIOLOGY IMAGING CONSULTANT   Unsecured          85.00           NA           NA             0.00        0.00
RMG                            Unsecured          31.00           NA           NA             0.00        0.00
SIX FLAGS MEMBERSHIP           Unsecured         861.00           NA           NA             0.00        0.00
SPEEDY CASH                    Unsecured         562.00      1,301.10     1,301.10            0.00        0.00
SPRINT                         Unsecured      1,244.00            NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         786.00           NA           NA             0.00        0.00
US CELLULAR                    Unsecured         649.00           NA           NA             0.00        0.00
VILLAGE OF DOLTON              Unsecured         200.00        270.00       270.00            0.00        0.00
WILLIAMS & FUDGE               Unsecured      3,230.00            NA           NA             0.00        0.00
WOW CHICAGO                    Unsecured         512.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $228,476.71         $12,635.60                   $0.00
      Mortgage Arrearage                                   $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                          $4,564.27              $0.00                   $0.00
      All Other Secured                                $3,705.45              $0.00                   $0.00
TOTAL SECURED:                                       $236,746.43         $12,635.60                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $24,182.22                  $0.00               $0.00


Disbursements:

       Expenses of Administration                           $3,915.04
       Disbursements to Creditors                          $12,635.60

TOTAL DISBURSEMENTS :                                                                       $16,550.64




UST Form 101-13-FR-S (09/01/2009)
  Case 17-15223         Doc 48      Filed 10/02/18 Entered 10/02/18 11:56:20                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
